

116 S2762 IS: SALT Deduction Fairness Act
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2762IN THE SENATE OF THE UNITED STATESOctober 31, 2019Ms. Collins introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on the amount individuals
			 filing jointly can deduct for certain State and local taxes.
	
 1.Short titleThis Act may be cited as the SALT Deduction Fairness Act.
		2.Increase in limitation on deduction for individuals filing jointly on state and local taxes
 (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 ($5,000 in the case of a married individual filing a separate return) and inserting $10,000 (twice such amount in the case of a joint return). (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.